            Case 1:20-cv-04949-RA Document 6 Filed 08/07/20 Page 1 of 1
                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 8/7/2020


 AMIN KHAN,

                              Plaintiff,
                                                                No. 20-CV-4949 (RA)
                         v.
                                                                        ORDER
 AC AUTOMOTIVE, INC.,

                              Defendant.


RONNIE ABRAMS, United States District Judge:

         On July 3, 2020, Plaintiff filed an affidavit of service stating that Defendant was served

on July 1, 2020. Defendant’s answer was due on July 22, 2020. Defendant has not appeared,

answered, or otherwise responded to the Complaint. Defendant shall do so or seek an extension

by August 28, 2020. If Defendant fails to do so, and Plaintiff intends to move for default

judgment, it shall do so by September 11, 2020.

         Plaintiff shall serve a copy of this Order on Defendant by August 14, 2020 and promptly

file proof of such service on the docket.

SO ORDERED.

Dated:      August 7, 2020
            New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
